DETAILED ACTION
This Office action is in response to the amendment filed on May 9, 2022.
Claims 1-8 are pending.
Claims 1, 4-6, and 8 have been amended.
Claims 1-8 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a system mapping engine configured to […]” and “a tracing engine configured to […]” in Claims 1-4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kainoa Asuega (Reg. No. 64,271) on May 26, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 05/09/2022), please amend Claims 1, 4-6, and 8 as follows:

1. (Currently Amended) A system for tracing transactions between and among source systems, the system comprising:
a system mapping engine configured to:
receive parsed source code and transaction data of one or more source systems having different system management software,
identify transaction records from the parsed source code and the transaction data of the one or more source systems 
group the transaction records so as to generate a golden record for each group of transaction records,
identify golden records whose attributes indicate linked transactions across the one or more source systems, and
generate a multi-tier control point map based on the linked transactions across the one or more source systems; and
a tracing engine configured to:
trace the linked transactions across the one or more source systems based on the multi-tier control point map, wherein the multi-tier control point map provides end-to-end transaction traceability,
identify one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems, from the trace of the linked transactions across the one or more source systems, and
create one or more alerts and/or notifications based on the identified one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems.

2. (Original) The system of claim 1, further comprising:
a dashboard configured to provide user navigation among tiers of the multi-tier control point map.

3. (Original) The system of claim 1, wherein the system mapping engine generates the multi-tier control point map via match-and-merge techniques.

4. (Currently Amended) The system of claim 1, wherein the transaction data of the one or more source systems includes transaction records, and wherein the multi-tier control point map links golden records of grouped transaction records.

5. (Currently Amended) A method for tracing transactions between and among source systems, the method comprising:
receiving, by a system mapping engine, parsed source code and transaction data of one or more source systems having different system management software;
identifying, [[via]] by the system mapping engine, transaction records from the parsed source code and the transaction data of the one or more source systems, wherein the transaction records are between the one or more source systems;
grouping, [[via]] by the system mapping engine, the transaction records so as to generate a golden record for each group of transaction records;
identifying, [[via]] by the system mapping engine, golden records whose attributes indicate linked transactions across the one or more source systems;
generating, by the system mapping engine, a multi-tier control point map based on the linked transactions across the one or more source systems; [[and]]
tracing, by a tracing engine, the linked transactions
identifying, by the tracing engine, one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems, from the trace of the linked transactions across the one or more source systems; and
creating, by the tracing engine, one or more alerts and/or notifications based on the identified one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems.

6. (Currently Amended) The method of claim 5, further comprising:
providing, via a dashboard, user navigation

7. (Original) The method of claim 5, wherein the multi-tier control point map is generated via match-and-merge techniques.

8. (Currently Amended) The method of claim 5, wherein the transaction data of the one or more source systems includes transaction records, and wherein the multi-tier control point map links golden records of grouped transaction records.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a system mapping engine configured to: identify transaction records from the parsed source code and the transaction data of the one or more source systems, wherein the transaction records are between the one or more source systems, group the transaction records so as to generate a golden record for each group of transaction records, identify golden records whose attributes indicate linked transactions across the one or more source systems, and generate a multi-tier control point map based on the linked transactions across the one or more source systems; and a tracing engine configured to: identify one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems, from the trace of the linked transactions across the one or more source systems, and create one or more alerts and/or notifications based on the identified one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 5.
The closest cited prior art, US 2016/0291972 (hereinafter “Bryan”), teaches automatically generating cross-application dependency maps for enterprise IT environments. However, Bryan fails to teach “a system mapping engine configured to: identify transaction records from the parsed source code and the transaction data of the one or more source systems, wherein the transaction records are between the one or more source systems, group the transaction records so as to generate a golden record for each group of transaction records, identify golden records whose attributes indicate linked transactions across the one or more source systems, and generate a multi-tier control point map based on the linked transactions across the one or more source systems; and a tracing engine configured to: identify one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems, from the trace of the linked transactions across the one or more source systems, and create one or more alerts and/or notifications based on the identified one or more failure points for completeness, timeliness, and/or accuracy of the linked transactions across the one or more source systems” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claim 5.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191